Citation Nr: 0321886	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-15 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
lower facial numbness, claimed to have resulted from surgery 
at a Department of Veterans Affairs (VA) medical facility in 
February 1979.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 


REMAND

The veteran was provided a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in March 2003.  He 
asserted that he is entitled to compensation under 38 
U.S.C.A. § 1151 for lower facial numbness due to oral surgery 
at a Department of Veterans Affairs (VA) medical facility in 
February 1979.  The veteran maintains that he had no lower 
facial numbness prior to the February 1979 surgery at which 
time four wisdom teeth and a cystic lesion were removed from 
his mouth.  He testified that he has had lower facial 
numbness ever since the surgery, and that his VA medical 
records reveal that 24 hours after surgery he complained of 
numbness.  

The veteran indicated that he received a follow-up 
appointment at the VA facility regarding the oral surgery on 
March 2, 1979, and that the records from the follow-up 
treatment had not been obtained.  The veteran's 
representative asserted that while attempts had been made to 
obtain these records from VA medical centers, the RO had not 
attempted to obtain those records from the Federal Archives 
Record Center Service in Decatur Georgia.  A review of the 
record reveals that a request was made to the National 
Archives and Records Services, Federal Records Center, 
Decatur, Georgia, in May 2001.  The reply indicates that the 
requested records were unavailable.

The veteran's claim for 38 U.S.C.A. § 1151 benefits was 
submitted in March 1999.  For claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 shall 
be awarded for a qualifying additional disability as caused 
by improper VA treatment.  For purposes of this section, a 
disability is a qualifying additional disability if the 
disability was not the result of the veteran's willful 
misconduct and - (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
and the proximate cause of the disability was - (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  A 
determination of the additional disability includes 
consideration of pathology prior to, during, and after VA 
treatment.  In this case, the record does reveal that the 
veteran experienced lower facial numbness following VA 
medical treatment.  However, the record does not contain 
medical evidence indicating whether or not the veteran's 
current lower facial numbness is due to the February 1979 VA 
medical treatment, or whether or not any current lower facial 
numbness is as a result of fault on the part of VA treatment 
or whether it was an event which was not reasonably 
foreseeable.  Considering the veteran's testimony and the 
documented complaints immediately following the VA surgery, a 
VA examination with review of the medical record and a 
medical opinion is in order to discern whether an entitlement 
to benefits pursuant to 38 U.S.C.A. § 1151 is warranted.  

In March 2003, subsequent to his appearance before the 
undersigned, the veteran submitted a lay statement from his 
spouse which documented the veteran's history of lower facial 
numbness since his VA surgery.  This statement is pertinent 
to the veteran's claim and has not been considered by the RO.  
The Board notes that the veteran has not waived the RO's 
consideration of this evidence.  Therefore, this claim must 
be remanded to the RO for consideration of the newly 
submitted evidence and the issuance of a supplemental 
statement of the case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be examined by the appropriate VA 
specialist to determine the nature, 
extent, and etiology of any lower facial 
numbness.  The examiner should review the 
February and March 1979 VA medical 
records documenting the veteran's oral 
surgery at that time.  Following 
examination of the veteran, and review of 
his claims folder, the examiner should 
address the following questions: a) Did 
VA oral surgery in February 1979 result 
in chronic lower facial numbness?  b) Was 
such disability, if any, a result of (1) 
negligence, or (2) a consequence of the 
care or treatment that was not reasonably 
foreseeable?  The examiner must address 
both the negligence question and the 
reasonable foreseeability question.

2.  The RO should then review the 
requested VA medical opinion and ensure 
that it complies fully with the above 
instructions.  If it does not, the RO 
should take corrective action.  

3.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case on all issues in appellate 
status and be afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case must reflect 
consideration of all evidence received 
since the September 2002 statement of the 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




